DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/378,452 filed on July 16, 2021, which is a CON of 16/366,211 (US 11,082,117 B2). Claims 1-20 are subject to examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,082,117 B2.

Claim 1 of Instant Application
Claim 1 of Patented Application
A method comprising: facilitating, by network equipment comprising a processor, receiving configuration data representative of a configuration for reception of patterns of signals, wherein the configuration data comprises recommendation data representative of a recommended beam sweeping pattern; based on the configuration data, facilitating, by the network equipment, receiving, from a signal transmission device, a duplicate data packet associated with a data packet to be sent to a user equipment, wherein the duplicate data packet is based on the recommended beam sweeping pattern and is indicative of a number of times a duplicate transmission is to occur; specifying, by the network equipment, that a first beam be used to decode communication data, instead of a second beam that has been determined to have unsuccessfully decoded the communication data; and in response to specifying that the first beam be used to decode the communication data. facilitating, by the network equipment, sending, to the signal transmission device, acknowledgment data representative of an acknowledgment associated with the communication data and first beam data representative of the first beam.
A method, comprising: receiving, by a network equipment comprising a processor, configuration data representative of a configuration for reception of patterns of signals, wherein the configuration data comprises recommendation data representative of a recommended beam sweeping pattern; based on the configuration data, receiving, by the network equipment from a signal transmission device, a duplicate data packet associated with a data packet to be sent to a user equipment, wherein the duplicate data packet is based on the recommended beam sweeping pattern and is indicative of a number of times a duplicate transmission is to occur; in response to receiving the duplicate data packet, selecting, by the network equipment, a first beam to be utilized based on the configuration data; in response to selecting the first beam, utilizing, by the network equipment, the first beam to decode communication data, as opposed to utilizing a second beam that has been determined to have unsuccessfully decoded the communication data; and in response to utilizing the first beam to decode the communication data, sending, by the network equipment to the signal transmission device, acknowledgment data, representative of an acknowledgment associated with the communication data and first beam data representative of the first beam.




	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a method. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claims 2-8 of the Instant Application and claims 2-8 of Patented Application recite similar limitations.

Claim 9 of Instant Application
Claim 9 of Patented Application
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving configuration data representative of a configuration for reception of patterns of signals, wherein the configuration data comprises recommendation data representative of a recommended beam sweeping pattern; based on the configuration data, receiving, from a signal transmission device, a duplicate data packet associated with a data packet to be sent to a user equipment, wherein the duplicate data packet is based on the recommended beam sweeping pattern and is indicative of a number of times a duplicate transmission is to occur; utilizing a first beam to decode communication data in lieu of a second beam that has been determined to have unsuccessfully decode the communication data; and in response to utilizing the first beam to decode the communication data, sending acknowledgment data, representative of an acknowledgment associated with the communication data and first beam data representative of the first beam, to the signal transmission device.
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving configuration data representative of a configuration for reception of patterns of signals, wherein the configuration data comprises recommendation data representative of a recommended beam sweeping pattern; based on the configuration data, receiving, from a signal transmission device, a duplicate data packet associated with a data packet to be sent to a user equipment, wherein the duplicate data packet is based on the recommended beam sweeping pattern and is indicative of a number of times a duplicate transmission is to occur; and in response to receiving the duplicate data packet, selecting a first beam to be utilized based on the configuration data; in response to selecting the first beam, utilizing the first beam to decode communication data as opposed to a second beam that has been determined to have unsuccessfully decoded the communication data; and in response to utilizing the first beam to decode the communication data, sending acknowledgment data, representative of an acknowledgment associated with the communication data and first beam data representative of the first beam, to the signal transmission device.




	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a system. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claims 10-14 of the Instant Application and claims 10-14 of Patented Application recite similar limitations.

Claim 15 of Instant Application
Claim 15 of Patented Application
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving configuration data representative of a configuration for reception of patterns of signals, wherein the configuration data comprises recommendation data representative of a recommended beam sweeping pattern; based on the configuration data, receiving, from a signal transmission device, a duplicate data packet associated with a data packet to be sent to a mobile device, wherein the duplicate data packet is based on the recommended beam sweeping pattern and is indicative of a number of times a duplicate transmission is to occur; utilizing a first beam to decode communication data, and excluding utilizing a second beam that has been determined to have unsuccessfully decoded the communication data; and in response to utilizing the first beam to decode the communication data, sending acknowledgment data, representative of an acknowledgment associated with the communication data and first beam data representative of the first beam, to the signal transmission device.
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving configuration data representative of a configuration for reception of patterns of signals, wherein the configuration data comprises recommendation data representative of a recommended beam sweeping pattern; based on the configuration data, receiving, from a signal transmission device, a duplicate data packet associated with a data packet to be sent to a mobile device, wherein the duplicate data packet is based on the recommended beam sweeping pattern and is indicative of a number of times a duplicate transmission is to occur; in response to receiving the duplicate data packet, selecting a first beam to be utilized based on the configuration data; in response to selecting the first beam, utilizing the first beam to decode communication data, as opposed to a second beam that has been determined to have unsuccessfully decoded the communication data; and in response to utilizing the first beam to decode the communication data, sending acknowledgment data, representative of an acknowledgment associated with the communication data and first beam data representative of the first beam, to the signal transmission device.




	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a CRM. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claims 16-20 of the Instant Application and claims 16-20 of Patented Application recite similar limitations.

Reason for Allowance
5.	Regarding claims 1, 9 & 15, Takahashi (US 2018/0192411 A1), Roh (US 2017/0111806 A1) and Onggosanusi (US 2017/0026938 A1) teaches see CON 16/366,211 –Final Rejection (claims 1, 21 & 27) mailed on 10/26/20. However, prior art of record fails to disclose see Notice of Allowance mailed on 03/31/21 of the CON 16/366,211.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633